internal_revenue_service number release date index number ---------------------------------------------------- --------------- ---------------------------------------- ------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-157111-06 date february taxpayer --------------- ---------------- state a y ---------------------------------- amount -------------- dear --------------- this responds to your letter dated date requesting a ruling that taxpayer does not have an information reporting obligation under sec_6041 for amounts paid to its customers purchasers of real_property specifically you request a ruling that the amounts are not reportable under sec_6041 because the amounts are not taxable_income to the purchasers facts taxpayer is a real_estate broker located in state a taxpayer represents customers who purchase homes offered for sale on y y is a database that allows real_estate brokers representing sellers under a listing contract to share information about properties with real_estate brokers who may represent potential purchasers or wish to cooperate with a seller’s broker in finding a purchaser for the property a seller is required_by_law to pay a commission when a seller offers a home for sale on y part of the commission is paid to the seller’s agent a broker that lists the home for sale and part of the commission is paid to the buyer’s agent a broker that produces a ready willing and able purchaser taxpayer receives commissions from the seller when it acts as a buyer’s agent in connection with real_estate transactions plr-157111-06 taxpayer enters into written and signed buyer’s agency agreements with each purchaser that it represents in its buyer’s agency agreement taxpayer agrees to pay the purchaser amount of any commission that it receives from the seller in a completed sales transaction taxpayer pays the purchaser in one of two ways after closing the cash and loan proceeds are distributed to the seller and the agents and after taxpayer receives its share of the commission taxpayer writes a check to the purchaser pursuant to the agreement or the purchaser receives a credit at closing in an amount equal to amount of the commission owed to taxpayer the buyer’s agency agreement permits the purchaser to use the payment towards the purchaser’s down payment closing costs and or a reduction_in_purchase_price as directed by the purchaser and allowed by law law and analysis issue - payments or credits are not taxable_income sec_61 of the internal_revenue_code code provides that except as otherwise provided gross_income means all income from whatever source derived situation of revrul_2006_27 2006_21_irb_915 involves a nonprofit corporation that provides down payment assistance towards the purchase of homes to low-income individuals and families the ruling holds that down payment assistance received by a home purchaser represents a rebate or an adjustment to the purchase_price and as such is not included in a purchaser’s gross_income revrul_76_96 1976_1_cb_23 as modified by revrul_2005_28 2005_1_cb_997 involves a manufacturer of automobiles that paid rebates to its retail customers who purchased or leased new automobiles the ruling holds that a rebate is not includible in a customer’s gross_income but rather represents an adjustment to the purchase_price of the automobile in the present case a payment or credit at closing from taxpayer represents an adjustment to the purchase_price of the home and generally is not includible in a purchaser’s gross_income issue - information reporting obligations sec_6041 of the code requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the internal_revenue_service and to furnish an information statement to the payee plr-157111-06 sec_1_6041-1 of the income_tax regulations provides that the return required by sec_6041 of the code is made on forms and sec_1_6041-1 provides that payments are fixed when they are paid in amounts definitely pre- determined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained a payor generally is not required to make a return under sec_6041 of the code for payments that are not includible in the recipient’s income nor is a payor required to make a return if the payor does not have a basis to determine the amount of a payment that is required to be included in the recipient’s income in the present case taxpayer does not have an information reporting obligation under sec_6041 of the code because as concluded above a payment or credit at closing represents an adjustment to the purchase_price of the home and generally is not includible in a purchaser’s gross_income nor does taxpayer have an information reporting obligation for those amounts under any other section of the code a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made to the letter when it is disclosed under sec_6110 of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely donna welch senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures
